Citation Nr: 1203658	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, and if so whether the reopened claim should be granted.

3.  Entitlement to a rating higher than 20 percent for the service-connected lumbar spine disability.

4.  Entitlement to a rating higher than 10 percent for the service-connected right knee disability.
 

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2008 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The rating decisions on appeal reopened previously-denied claims of service connection for bilateral hearing loss and left knee disorder and considered those claims on the merits.  However, even when the RO reopens a claim and adjudicates on the merits, Board must first determine if the claim was properly reopened and only thereafter may review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized those issues as shown on the title page.

The Veteran and his wife testified before the undersigned Veterans Law Judge by videoconference from the RO in October 2011; a transcript of the hearing is of record.  During the hearing he provided additional documents with a waiver of initial RO jurisdiction, and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The issues regarding an increased rating for the right knee and lumbar spine disabilities, together with the claim for service connection for a left knee disability, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in a rating decision in April 2003; the Veteran did not appeal.

2.  Evidence received since April 2003 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.
 
3.  The evidence does not show the Veteran to have a hearing loss disability for purposes of establishing entitlement to VA compensation benefits.   

4.  Service connection for a left knee disorder was denied in a rating decision in April 1999; the Veteran did not appeal.

5.  Evidence received since April 1999 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim for service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).



2.  Bilateral hearing loss was not incurred in or aggravated by service, nor may service connection for bilateral sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

3.  New and material evidence has been presented to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice was provided to the Veteran by letter in April 2008.  The Veteran had ample opportunity to respond prior to the issuance of the rating decisions on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been afforded appropriate VA examinations and has also been afforded a hearing before the Board.  The Veteran's service treatment records (STRs) are on file, as are post-service VA and private treatment records from providers identified by the Veteran as potentially having relevant records.  The Veteran has not asserted there is any additional existing evidence relevant to his claim not currently of record, and the Board is also unaware of any such outstanding evidence.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

New and Material Evidence

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

Service connection for hearing loss was originally denied in an unappealed rating decision in August 1991.  Thereafter, an unappealed rating decision in December 2001 denied reopening of the claim, and an unappealed rating decision in April 2003 reopened the claim and denied it on the merits, based on a determination that there was no competent medical evidence of record to relate the hearing loss to active service.

Evidence added to the file since April 2003 includes a May 2008 letter from Dr. D. Scott Fortune, a private otolaryngologist, stating he had provided the Veteran a consultation for a strong history of military noise exposure and associated high-frequency hearing loss.  Because this letter connotes medical evidence supporting a possible relationship between the claimed disorder and active service, it relates to a previously absent element of service connection and is material for the purpose of reopening the claim.

Similarly, service connection for left knee disorder was denied by unappealed rating decisions in August 1991 and April 1999 based on a determination that no current left knee disability had been clinically diagnosed; the April 1999 decision also found there was no clear and unmistakable error in the earlier decision.  Evidence added to the file since April 1999 includes medical evidence of diagnosed osteoarthritis of the left knee.  Because medical evidence of a diagnosed current disability was an element of service connection that was previously not of record, the evidence is material for the purpose of reopening the claim.

Based on the analysis above the Board has found that new and material evidence has been received to reopen previously-denied claims of entitlement to service connection for a bilateral hearing loss disorder and a left knee disorder.  Shade, 24 Vet. App. 110.  The Veteran's appeal is accordingly granted to that extent.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis or sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for hearing loss

Service treatment records (STRs) show the Veteran was enrolled in the Hearing Conservation Program, indicating occupational noise exposure; in compliance with the program he received regular audiological evaluations, which are associated with the STRs.  In a self-reported Report of Medical History in January 1991, prepared in conjunction with medical evaluation board (MEB), the Veteran responded to a question as to whether he had a history of hearing loss by checking the "don't know" box.  Audiometric scores recorded in the corresponding MEB Report of Medical Examination appear to be grossly consistent with the audiometric scores in the entrance examination in January 1982, but the examiner in January 1991 noted current impression of high-frequency hearing loss.  The Veteran was referred to the hearing conservation unit in January 1991 for further evaluation, but it appears such evaluation was not performed prior to his discharge in July 1991.

The Veteran had a VA audiological evaluation in December 1998.  The audiologist did not have the claims file available but noted the Veteran had received VA audiological evaluations in July 1996, June 1997 and July 1997 that were essentially normal.  The Veteran reported an ear injury in service in 1984 and noticeable loss of hearing acuity in service beginning in 1988.  The Veteran denied post-service occupational or recreational noise exposure.  Puretone thresholds did not show a hearing loss in either ear considered disabling under 38 C.F.R. § 3.385, although the speech recognition score for the right ear (92) constituted a hearing disability of the right ear.  The audiologist diagnosed essentially normal hearing bilaterally except for mild loss at 4000 Hertz in the right ear.  The audiologist did not provide an opinion regarding the etiology of the hearing loss.

A  July 2001 letter from the National Hearing Center states the Veteran currently suffered from bilateral sensorineural hearing loss (SNHL), a disorder that could be aggravated by noise; since the Veteran currently worked in a high-noise environment it was recommended that he wear hearing protection.

A January 2003 letter from Dr. John L. Tate, a private otolaryngologist, states the Veteran was found on examination in November 1998 to have bilateral SNHL.  The Veteran reported noise exposure in service and significant hearing loss since separation from service.  Dr. Tate stated that given the Veteran's history and the current examination it was likely that the Veteran's active service and noise exposure contributed to his hearing loss.  The copy of the 1998 audiogram accompanying Dr. Tate's letter was in graph form, but its numeric representation showed only a right ear hearing disability for VA purposes, but not a left ear hearing disability.  It showed the following puretone threshold in decibels as follows:  right ear 500 Hz, 30 db; 1000 Hz 40 db; 2000 Hz 30 db; 4000 Hz 34 db; left ear 50 Hz 25 db; 1000 Hz 25 db; 2000 Hz 20 db; 4000 Hz 25 db.  

A May 2008 letter from Dr. L. Scott Fortune, a private otolaryngologist, states the Veteran had a strong history of noise exposure in service with associated high-frequency SNHL.  Attached was a private audiological evaluation that shows Puretone thresholds that are not disabling within the standard of 38 C.F.R. § 3.385.  The speech recognition scores were not a result of the Maryland CNC test, so they shed no light on whether a hearing loss disability is shown for VA purposes; the audiological impression was mild SNHL bilaterally.  

The Veteran had a VA audiological evaluation in September 2008.  The audiologist reviewed the claims file and reviewed the Veteran's documented medical history in detail, and particularly noted that the Veteran, at separation, had mild hearing loss at 6000.   The Veteran endorsed in-service noise exposure in the form of engine noise (tank turbine engines) and tank firing noise; he denied occupational or recreational noise exposure.  Audiometric scores did not constitute a hearing disability under the standards of 38 C.F.R. § 3.385 under either Puretone thresholds or speech recognition.  The audiologist diagnosed normal hearing in the right ear at all frequencies and normal hearing in the left ear except for a mild SNHL at 4000 Hertz.  The audiologist indicated that based on review of the claims file including STRs, and the fact that there was no hearing loss disability present at the time of service separation by VA definition, hearing loss was not caused by or a result of military noise exposure.  However, because a shift in hearing thresholds had occurred between enlistment and separation it was it least as likely as not that tinnitus was related to noise exposure in service.  The RO thereupon granted service connection for tinnitus and continued the denial of service connection for hearing loss.

The Veteran submitted a Statement in Support of Claim in September 2009 in which he reported that during the VA hearing examination in September 2008 he had been instructed to "guess" at what he had heard, unlike private examinations in which he was told to respond only when he could clearly understand.

The Veteran testified before the Board in October 2011 that his military occupational specialty in service was wheeled vehicle mechanic but he also worked on tanks.  He began noticing hearing loss in service due to noise from the tank engines on which he was working. The Veteran asserted that an internet article entitled "What is a decibel and how is it measured?" showed that the noise in decibels of an idling tank engine was sufficient to cause hearing loss, and that he had extensive exposure to such noise as well as to small arms firing.  He was referred for hearing evaluation prior to discharge from service but such evaluation was not performed.

In conjunction with his hearing the Veteran submitted an internet article entitled "What is a decibel and how is it measured?" asserting that exposure to any sound above 85 decibels can cause hearing loss, eight hours of 90 decibel sound can cause damage to ears and any exposure to 140 decibels caused immediate damage. The article listed decibel levels associated with Army tanks, trucks and weapons.

On review, the Board finds the criteria for service connection for bilateral hearing loss are not met.  The confusing element of this case is that while the Veteran was exposed to acoustic trauma in service, and his hearing acuity diminished during service, (i.e., there was a hearing acuity loss), VA service connection compensation benefits are paid for the incurrence in service of a disability, which in the context of hearing loss has been specifically defined under 38 C.F.R. § 3.385.  Thus, statements from care providers to the effect that the Veteran sustained a noise induced hearing loss in service can be true at the same time he is not shown to have a hearing loss disability.  In other words, a hearing loss can be shown, but it may not rise to the level of what VA considers a disability.  

The greater weight of the evidence in this case does not show the Veteran to have a hearing loss disability for VA purposes.  While a private record dated in November 1998 did show a right ear hearing loss disability for VA purposes from the results of the puretone threshold in decibels tests, the same test the following month conducted by VA, failed to show the presence of disability, (although the VA speech recognition test score did show a right ear hearing disability.)  Significantly, however, the evidence thereafter fails to show the Veteran has a hearing loss disability for VA purposes.  As indicated above, neither the private evaluation conducted by Dr. Fortune in May 2008, or the VA examination in September 2008, show the presence of hearing loss disability.  (Both diagnose the presence of some hearing loss, but neither show the presence of disability as that is defined in 38 C.F.R. § 3.385, given the results from the auditory threshold tests or the speech recognition score from the Maryland CNC test.)  Similarly, while the July 2001 letter from the National Hearing Center states the Veteran currently had sensorineural hearing loss, it did not include the results of any auditory threshold tests or speech recognition scores.  Thus, it was silent as to the crucial facts; whether there was a hearing loss disability for VA purposes.  

Under the foregoing circumstances, the Board concludes the greater weight of the evidence shows the Veteran does not have a hearing loss disability for VA purposes, and therefore, a basis upon which to establish service connection has not been presented.  


ORDER

As new and material evidence has been received, reopening of the claim for service connection for bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is denied. 

As new and material evidence has been received, reopening of the claim for service connection for a left knee disorder is granted.  


REMAND

The Board finds that further development is required before the remaining issues can be adjudicated.   

Regarding the left knee, STRs show treatment for left knee pain in November 1988 due to a bumping injury; the knee was normal on clinical examination and X-ray and the clinical impression was left knee soft tissue injury (STI).  A Report of Medical Examination in January 1991, prepared in conjunction with medical examination board (MEB) proceedings, showed the lower extremities as "abnormal" due to decreased ROM in the right knee; the report stated the Veteran also complained the left knee had started to "grind" due to weight shifting from the right leg to the left but the examination report is silent in regard to any observed left knee abnormality.  There is no indication of further complaints or treatment for the left knee prior to the Veteran's discharge from service in July 1991.

A VA treatment record in June 1994 states the Veteran complained of pain, popping and grinding in the right knee, and that the left knee was starting to do the same.  However, the left knee was not tender on examination and no clinical impression was noted.

The Veteran had a VA examination in January 1999 specifically for the purpose of evaluating his left knee.  The Veteran reported occasional clicking and popping in service, unrelated to any specific injury; since discharge from service the knee had gradually worsened.  However, the clinical examination was normal, without evidence of swelling, erythema, limitation of motion or instability.  The diagnosis was "left knee pain and joint locking with normal physical examination."

In November 2005 the VA orthotics clinic provided the Veteran with knee sleeves for relief of osteoarthritis.

Treatment records from Tennessee Orthopedic Alliance dated in August 2006 show an impression of osteoarthritis of the left knee.  The pertinent history cites "injured bowling" with pain and swelling.

The Veteran presented to the VA emergency room in March 2007 complaining of right knee pain and swelling after climbing steps; the clinical impression was right knee pain/strain, but the left knee was noted as being normal.

The Veteran submitted a statement in June 2008 that he injured his left knee in November 1988 while running, which was worsened thereafter in service.  

The Veteran testified before the Board in October 2011 that his knee started hurting badly in 1988 during physical training in service.  His left knee was essentially ignored after discharge from service until magnetic resonance imaging (MRI) showed an actual diagnosed disorder.  He testified that limitations of function due to his left knee condition had progressed to being as severe as the service-connected right knee.  The Veteran's wife testified that the Veteran had occasional swelling of both knees and that the Veteran had totally changed since his discharge from service.

Given the consistent complaints of knee problems since service, the Veteran should undergo an examination to ascertain whether any current left knee disability may be linked to service, or service connected disability.  

Regarding the Veteran's lumbar spine and right knee, his most recent VA examinations for both disabilities were performed in May 2008.  The Veteran testified in October 2011 that both disabilities have increased significantly in severity since those examinations, and review of treatment records since May 2008 appears to corroborate that the disabilities have increased in severity to at least some degree.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be asked to identify the places at which he has received relevant treatment since May 2011, and with any necessary assistance from him, efforts to obtain copies of the identified records should be undertaken.  

2.  The Veteran should be afforded examination by an examiner(s) with appropriate expertise to determine the current degree of severity of the Veteran's service-connected right knee and lumbosacral spine disabilities, as well as the nature and etiology of any current left knee disability.  The claims folder must be made available to and reviewed by the examiner(s). 

All indicated studies, including range of motion tests in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

If instability of the right knee is shown, the examiner should indicate the degree of such instability in terms conforming to the rating criteria; whether it is slight, moderate, or severe.

The examiner should also note any neurological disorders associated with the lumbosacral spine disability, to include the severity of such disorder(s) in terms of whether there have been incapacitating episodes (prescribed bed rest and treatment by a physician).

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee or lumbosacral spine disabilities, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected right knee and lumbosacral spine disabilities on the Veteran's ability to work and his activities of daily living.  

With respect to the left knee, the examiner should express an opinion as to whether it is at least as likely as not any current left knee disability was incurred in service, or is otherwise related to the knee complaints noted therein.  If there is no such relationship to service, the examiner should offer an opinion as to whether left knee disability was caused by, or has increased in severity due to, the Veteran's right knee or back disability.  

An explanation of the basis for any opinion provided should be included in the examination report. 

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals























The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







Although acoustic trauma in service is demonstrated, the most probative medical evidence of record shows the Veteran does not have current bilateral hearing loss due to such exposure.

As noted above, the file contains conflicting medical opinions regarding the etiology of the Veteran's hearing loss; Drs. Tate and Fortune issued opinions supporting hearing loss due to military noise exposure, while the VA audiologist issued a contrary opinion.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  For the reasons below, the Board finds the opinion of the VA audiologist to be the most probative in this case.

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, only the VA audiologist reviewed the Veteran's STRs and only the VA audiologist provided a rationale for his opinion.  Thus, the opinions of Drs. Tate and Fortune are conclusory and are not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board acknowledges that review of the claims file, in and of itself, does not make a medical opinion more or less probative; rather, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  However, as noted above, the VA audiologist alone provided sound and fully articulated reasoning.  Further, review of the STRs, with the enclosed in-service hearing conservation data, was an obvious advantage to the VA audiologist in determining the degree to which the Veteran had military acoustic trauma and in-service hearing loss.  Thus, the Board's assignment of probative value is consistent with Nieves-Rodriguez. 

The Board has reviewed the internet article provided by the Veteran.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the article submitted by the Veteran is not accompanied by any competent medical opinion associating the decibels levels shown in the article with the Veteran's hearing loss disability.  The Board accordingly assigns the article little probative value.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully reviewed the medical evidence of record to include the Veteran's testimony, his correspondence to VA and his statements to medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Veteran is competent to report subjective hearing loss in service and after service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, as explained above the most probative medical opinion of record shows the Veteran's claimed hearing loss disability is not due to military noise exposure as he asserts.

Finally, the Board finds the VA audiological evaluation in December 1998, which shows essentially normal hearing seven years after discharge from service, is evidence that the Veteran did not have SNHL to a compensable degree during the first year after his discharge from service.  Presumptive service connection under 38 C.F.R. § 3.309(a) is accordingly not for consideration.

In sum, the Board has found the criteria for service connection for bilateral hearing loss disability are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.

On review, the Board finds the Veteran is shown to have arthritis of the left knee.   Thus, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran has asserted, and STRs confirm, that he complained of left knee problems in service.  He has also reported continuous left knee symptoms since discharge from service, raising the possibility of service connection under 38 C.F.R. § 3.303(b).  However, when he was afforded a VA examination in January 1999 specifically to determine whether such a relationship could be made, the examiner found no current disability on examination.    

At some time after the January 1999 examination cited above the Veteran developed arthritis in the left knee, but there is no indication he had arthritis of the left knee to a compensable degree within the first year after discharge from service, and there is no medical evidence associating current arthritis with service.  There is accordingly no basis on which service connection for the claimed left knee disorder can be considered.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).   In this case the Veteran has not asserted, and the medical treatment records associated with the file do not show, that the claimed left knee disorder is due to or aggravated by the service-connected right knee disability.  Consideration of service connection on a secondary basis is accordingly not warranted at this point.












Department of Veterans Affairs


